NOURSE, P. J.
Plaintiff sued to revoke an endorsement and assignment of a certificate of stock upon the theory that the transaction was a gift causa mortis. Judgment went for the defendant.
The complaint alleges that plaintiff was ill in a hospital at the time of the endorsement and executed the same “in contemplation, fear and peril of death, and not otherwise”. The plaintiff testified at length in her own behalf that she had had no fear of death, had no contemplation of impending death, but had made the transfer simply because the defendant, who was a niece who had cared for her and been attentive to her over a long period of years, requested her to do so.
The appeal presents no debatable question, and the judgment requires no citation of authorities to support it. As indicated by the learned trial judge during the course of the hearing, some of the plaintiff’s testimony cast a suspicion upon the transaction which might conceivably support a claim that some undue advantage was taken of plaintiff’s illness, but, upon her own testimony, she completely negatived her claim that the transaction was a gift causa mortis.
The evidence fully supports the trial court’s finding that the gift was without reservation, voluntary, intentionally irrevocable, and not without consideration.
The judgment is affirmed.
Sturtevant, J., and Spence, J., concurred.